WHITING, J.
Action to recover damages for the death of certain hogs whose death was alleged toi have been caused by the negligence of defendant. Judgment for plaintiff, and from such judgment and from an order denying a new trial this appeal was taken.
*549[x] Appellant assigns the insufficiency of the evidence to support the amount of verdict, the particular ground of its contention being that, if liable at all, it was only liable for a certain limited1 amount for each hog. This assignment is without any basis in the record for the reason that the court instructed the jury to the effect that, if respondent was entitled to- recover, he was entitled to recover the full value of the hogs, and this instruction was neither excepted to1 nor any other instruction requested.
[2] The chief contention upon this appeal is based upon' an instruction of the court, duly excepted to, by which instruction the trial court, in substance, advised the jury that there had been such a delivery of the 'hogs to, and. acceptance of the same by, the appellant as to create the relation of shipper and carrier between respondent and appellant. It appears:
That respondent was engaged in the business of buying- and shipping hogs, which shipments were made over defendant’s line of railway from the town of Herrick; that tiñe regular stock train, when on time, passed through Herrick at a little past 5 o’clock in the morning; that, as a rule, the depot was not open for that train; that, as testified by appellant’s agent: “I do not get up to bill the stock for that train and I bill the night before so as to have it ready for that early morning train and put the bills in a bill box outside, and that is what I did in this case. * * * When Mr. Gromley had a carload of hogs to -ship out he would simply order his car in advance for a certain day and tell me that they were ready to go, and I would bill them out the night before and he would load them up the_ next morning and the train would take them out, and that was what was done in this case up to a certain point, the only difference was the train did not take them out” — that respondent loaded the hogs at about 5 o’clock in -the .morning; that at that time it was snowing, but there is no evidence to indicate that there was any storm then prevailing that rendered it improper foir respondent to load the car at such time; that the train did not arrive until about 3 o’clock, when a storm was raging; that orders came to the trainmen not to move any stock; that respondent was present at the depot and learned that his stock would not be moved that day; and that nothing appears to have been said either by the agents of appellant or by respondent 'as to the future care of said hogs.
*550We are of the opinion that, under the above facts, the relation of shipper and carrier was created as soon as the hogs were loaded into the car. Suppose respondent had1 loaded these hogs and then immediately left the town of Herrick — would any one contend that appellant would not have been responsible for the care of such hogs? Certainly not. The mere fact that respondent chanced to be present when the trainmen received their orders, and' was advised that the car would not be forwarded, could not alone change the relation of these parties. • Unless he in some manner undertook or agreed to relieve the carrier from its responsibility to care for such hogs, the burden for their care remained exactly where it would' have been if he had not been at the depot and eceived the information- given him.
[3] Inasmuch as it' clearly appears that appellant gave the car of hogs no attention or care whatsoever — though it considered the storm such as to justify it in delaying their, shipment — the jury were justified in finding appellant negligent.
There are .numerous assignments of error based upon rulings of the court made -during the course of the trial. We have given them careful consideration, but believe their merits covered by what we have said above.
The judgment and order. appealed from are affirmed.